TYSON, Judge.
Pursuant to the opinion of the Supreme Court of Alabama in Anderson v. State, 434 So.2d 737, this court remanded this cause for a hearing in circuit court to conduct a proper sentencing hearing. 434 So.2d 738.
A return has now been filed showing proper allocutus wherein Anderson was asked whether or not he had anything to say before sentence was pronounced and thereafter saying nothing, Anderson was sentenced to 10 years in the penitentiary.
This cause is due to be and the same is hereby affirmed.
AFFIRMED.
All the Judges concur.